       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Spirit Master Funding X LLC,                      No. CV-18-00957-PHX-DLR
10                    Plaintiff,                       AMENDED ORDER1
11   v.
12   BCB Holdings Incorporated, et al.,
13                    Defendants.
14
15          In 2015, Plaintiff Spirit Master Funding X, LLC (“Spirit”), as lessor, and Defendant
16   BCB Holdings, Inc. (“BCB”), as lessee, entered a fifteen-year commercial lease for real
17   property located in Denver, Colorado. The property comprises three separate parcels—
18   1298 West Alameda (“1298”), 1330 West Alameda (“1330”), and 1373 West Nevada Place
19   (“1373”)—which were leased collectively for a single monthly rent. Defendants Nicholas
20   Domenico and Frank DeHoff executed a guaranty for Spirit’s benefit. BCB eventually
21   defaulted on its payment obligations, and Domenico and DeHoff on their guaranties.
22   Rather than cure the default, BCB vacated the property. Spirit then filed this action
23   asserting that BCB breached the lease and Domenico and DeHoff breached their
24   guaranties. While this case was pending, Spirit sold parcel 1298 for $1,100,000. Spirit
25   received $1,016,201 in net proceeds from the sale. Parcels 1300 and 1373 remain unsold
26   and unleased.2
27          1
               This order amends the Court’s May 8, 2020 order (Doc. 68) at page 7, line 23 to
     reflect that Spirit provided the attorneys’ fees documentation, not Defendants.
28           2
               Although Defendants claim on information and belief that Spirit also sold parcels
     1300 and 1373, they provide no evidence of these sales, and Spirit’s Asset Manager
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 2 of 8



 1          At issue are two motions for summary judgment. Spirit seeks complete summary
 2   judgment in its favor (Doc. 63); Defendants, while not disputing liability, seek partial
 3   summary judgment on the availability of certain damages (Doc. 62). For the following
 4   reasons, the Court will grant Spirit’s motion and deny Defendants’ motion.
 5   I. Legal Standard
 6          Summary judgment is appropriate when there is no genuine dispute as to any
 7   material fact and, viewing those facts in a light most favorable to the nonmoving party, the
 8   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is material
 9   if it might affect the outcome of the case, and a dispute is genuine if a reasonable jury could
10   find for the nonmoving party based on the competing evidence. Anderson v. Liberty Lobby,
11   Inc., 477 U.S. 242, 248 (1986); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061
12   (9th Cir. 2002). Summary judgment may also be entered “against a party who fails to make
13   a showing sufficient to establish the existence of an element essential to that party’s case,
14   and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
15   477 U.S. 317, 322 (1986).
16          The party seeking summary judgment “bears the initial responsibility of informing
17   the district court of the basis for its motion and identifying those portions of [the record]
18   which it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.
19   The burden then shifts to the non-movant to establish the existence of a genuine and
20   material factual dispute. Id. at 324. The non-movant “must do more than simply show that
21   there is some metaphysical doubt as to the material facts[,]” and instead “come forward
22   with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.
23   Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation and citation
24   omitted).
25   II. Discussion
26          BCB does not dispute that it breached the lease; Domenico and DeHoff do not
27   dispute that they breached the guaranty. Defendants agree that they are liable to Spirit for
28   declares that the parcels remain unsold. Although at the pleading stage a party can allege
     facts on information and belief, summary judgment is the time for proof.

                                                  -2-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 3 of 8



 1   damages; they just disagree on how much. As Defendants put it, this is “fundamentally a
 2   mitigation of damages case.” (Doc. 62 at 1.)
 3          Spirit’s economic expert calculates damages at $4,372,888, reflecting discount
 4   adjustments for the present value of the unpaid rent under the lease, less an offset for
 5   proceeds that Spirit received or expects to receive from the sale of parcel 1298.
 6   Defendants’ economic expert calculated damages at $2,402,759 by utilizing a higher
 7   discount rate. For purposes of summary judgment, Spirit has accepted Defendants’
 8   calculation, thereby negating a potential factual dispute on that issue. Defendants agree
 9   that these damages are appropriate “if the Court finds that the Rent Acceleration Remedy
10   is enforceable and that the sale of the property does not end the right to seek damages.”
11   (Doc. 65 at 6 (emphasis in original).) Defendants argue, however, that the Court should
12   not enter judgment for this amount because (1) the rent acceleration provision is
13   unenforceable and (2) Spirit’s sale of a parcel 1298 terminated its right to seek damages
14   for future rents. These arguments present questions of law, which the Court will address
15   in turn.
16          A. The rent acceleration provision is enforceable.
17          Section 14.02 of the lease (which is governed by Colorado law) provides that, upon
18   BCB’s default, Spirit is “entitled to exercise, at its option, concurrently, successively, or in
19   any combination, all remedies available at law or in equity, including, without limitation,
20   any one or more” of 11 remedies enumerated in the lease. (Doc. 62-1 48-50.) Section
21   14.02(f) gives Spirit the right to “accelerate and recover from [BCB] all Rental and other
22   Monetary Obligations due and owing and scheduled to become due and owing under this
23   Lease both before and after the date of such breach for the entire original scheduled Lease
24   Term.” (Id. at 49.) Section 14.03 explains that all remedies in Section 14.02, subject to
25   applicable law, “shall be cumulative and not exclusive of one another.” (Id. at 50.)
26          Defendants argue that Section 14.02(f) is void because it does not contain express
27   language that discounts the accelerated sums by fair rental value and present value of the
28   property. Defendants cite cases in which Colorado courts have upheld acceleration clauses


                                                  -3-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 4 of 8



 1   that expressly required the lessor to mitigate damages and discount damages to present
 2   value. See Robert A. McNeil Corp. v. Paul, 757 P.2d 165, at 167 (Colo. App. 1988); Emrich
 3   v. Joyce’s Submarine Sandwiches, Inc., 751 P.2d 651, 652 (Colo. App. 1987); GTM Invs.
 4   v. Depot, Inc., 694 P.2d 379, at 381 (Colo. App. 1984). Defendants extrapolate that a rent
 5   acceleration clause is a void penalty if it does not expressly account for these matters. This
 6   argument is misguided.
 7          Damages under a rent acceleration provision in a commercial lease should place the
 8   lessor in the same position it would have occupied without a default, taking into account
 9   the lessor’s duty to mitigate damages. See La Casa Nino, Inc. v. Plaza Estaban, 762 P.2d
10   669, 672 (Colo. 1988); see also Schneiker v. Gordon, 732 P.2d 603, 612 (Colo. 1987). A
11   court may not award damages for breach of a commercial lease without allowing the lessee
12   to establish an affirmative defense of avoidable consequences or duty to mitigate, and any
13   such award must be reduced to present value regardless of whether the lease contemplates
14   such application. See Mining Equipment, Inc. v. Leadville Corp., 856 P.2d 81, 84-85 (Colo.
15   App. 1993). That is, these common law principles are incorporated into a rent acceleration
16   provision regardless of whether the provision explicitly requires the lessor to mitigate or
17   discount damages to present value.
18          In Mining Equipment, for example, the Colorado Court of Appeals considered a
19   commercial equipment lease under which the plaintiff lessor had recovered accelerated
20   future rents. Id. at 84. The court remanded for a new trial on damages, holding that the
21   trial court should have allowed the defaulting lessee to raise avoidable consequences and
22   mitigation affirmative defenses. Id. Further, the court explained, “insofar as the court on
23   remand determines that [the lessor] is authorized to recover future payments under the
24   lease, those payments must be reduced to their present worth.” Id. at 85. To reach this
25   decision, the court did not rely on a lease provision expressly contemplating mitigation or
26   present value. Id. at 84. Instead, these principles automatically were applied to the rent
27   acceleration provision as a matter of law.
28          Likewise, in First National Bank v. Dykstra 684 P.2d 957 (Colo. App. 1984), the


                                                  -4-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 5 of 8



 1   Colorado Court of Appeals upheld an acceleration clause without discussing whether the
 2   lease expressly obliged the lessor to mitigate damages or discount damages to present
 3   value. The court held that the lessee remained liable for unpaid rent, late charges, and
 4   common area expenses until the lessor relet the premises because the lease expressly
 5   provided this remedy. Id. at 958-59. The court did not rely on express discounting
 6   language in the lease to conclude that the acceleration clause was enforceable.
 7          Accordingly, Spirit is entitled to accelerate BCB’s unpaid rents for the remainder of
 8   the lease term, but the damage award must account for Spirit’s duty to mitigate damages
 9   and discount the future rents to present value. These common law principles are implicitly
10   incorporated into the lease, which in any event provides that Spirit’s remedies are subject
11   to applicable law.
12          B. The sale of parcel 1298 does not end Spirit’s right to recover future rents.
13          Next, Defendants contend that Spirit’s sale of parcel 1298 terminates Spirit’s right
14   to accelerate future rents because Spirit can no longer mitigate damages. Defendants argue
15   that Spirit is limited to its common law damages of unpaid rent and other monetary
16   obligations between the date of default and the date Spirit contracted to sell parcel 1298.
17          The Court has found no Colorado case holding that a lessor may not mitigate by
18   selling the property or a portion of the property, rather than reletting. To the contrary, in
19   La Casa Nino, the Colorado Supreme Court said it was “erroneous” to interpret Schneiker
20   to “mean that only proceeds received in the form of rent could be applied in mitigation of
21   a lessor’s damage.” 762 P.2d at 672.
22          Defendants instead rely on three cases from Nebraska, New Jersey, and Georgia to
23   support their argument that a lessor’s sale of the property terminates its right to recover
24   future rents from the defaulting lessee beyond the date of sale. Setting aside the fact that
25   these cases do not apply Colorado law, Defendants’ reliance is misplaced.
26          In Hand Cut Steaks Acquisitions, Inc. v. Lone Star Steakhouse & Saloon of
27   Nebraska, Inc., the Nebraska Supreme Court held that a lessor may mitigate damages by
28   “making reasonable efforts to relet the premises on the [lessee’s] account, to sell the


                                                 -5-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 6 of 8



 1   property, or both.” 905 N.W. 2d 644, 658 (2018). The court further held that the lessor
 2   may normally recover unpaid rent and expenses from the time of the breach to when the
 3   sale of the property is completed. Id. However, considering the “specific facts presented,”
 4   the court determined that the lessor’s efforts to sell the property were unreasonable, in part
 5   because the lessor chose to sell the property to a buyer that was “‘notorious for delays,’ to
 6   the exclusion of pursuing other bona fide offers to lease the property.” Id. at 659. Here,
 7   however, Defendants have not challenged the reasonableness of Spirit’s efforts to relet or
 8   sell the property. Defendants have not argued, for example, that Spirit failed to adequately
 9   market the property, consider fair offers, timely complete the sale of parcel 1298, or attain
10   a fair sale price.3
11            In McGuire v. City of Jersey City, the New Jersey Supreme Court held that the
12   lessor’s sale of the property satisfied his duty to mitigate damages arising from breach of
13   the lease, but terminated his right to seek future damages for lost rental income after the
14   time of sale, because “the sale price approximated the value of the future rentals.” 593 A.2d
15   309, 313 (N.J. 2003). The court explained that, because “the sale price of commercial real
16   estate can be correlated to the present value of the property’s future stream of rental
17   income,” the lessor’s sale of the property compensates him for expected future rental
18   income. Id. at 315. Unlike McGuire, however, Spirit has not sold the entire property such
19   that the sale price of parcel 1298 fully compensates Spirit for its lost income under the
20   lease.
21            Finally, in Noble v. Kerr, the Georgia Court of Appeals held that, when a lessor
22   notifies a defaulting lessee that he will attempt to relet the property or sell it and hold the
23   lessee liable for any unpaid rents, the lease is not terminated until the date of the sale and
24   the lessee remains liable for unpaid rents until the sale. 180 S.E.2d 601, 601 (Ga. Ct. App.
25   1971). This case is inapposite, as the court did not discuss whether the sale price adequately
26
              3
              Defendants mention that, after Spirit engaged its broker, Spirit received offers to
27   buy or lease some or all parcels. Defendants have not argued that it was unreasonable for
     Spirit to refuse these offers. Defendants also acknowledge that a May 2019 contract for
28   the sale of parcels 1300 and 1373 for $3.3 million “fell through because the buyer backed
     out” rather than through some fault of Spirit. (Doc. 62 at 3.)

                                                  -6-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 7 of 8



 1   compensated the lessor for the value of future rents under the lease.
 2          In sum, although Defendants are entitled to an offset for proceeds that Spirit
 3   received from the sale of parcel 1298 (which already is reflected in the damages
 4   calculation), the sale of only part of the property does not terminate Spirit’s right to recover
 5   future rents.
 6          C. Attorneys’ Fees and Costs
 7          Lastly, Spirit asks the Court to award attorneys’ fees in the amount of $238,199.50
 8   and costs in the amount of $9,538.01 because the lease and guaranty allow Spirit to collect
 9   these fees and costs in the event of any judicial or other adversarial proceedings concerning
10   the lease. Defendants argue that it is premature to award fees because Local Rule of Civil
11   Procedure (“LRCiv”) 54.2 requires Spirit to submit a separate fee application after entry of
12   judgment. Spirit does not respond to this argument in its reply.
13          By its terms, LRCiv 54.2 does not apply when attorneys’ fees are an element of
14   damages. Under Colorado law, courts have discretion when deciding how to classify
15   attorneys’ fees and, depending on certain factors, such fees might properly be considered
16   an element of damages. See Butler v. Lembeck, 182 P.3d 1185, 1189 (Colo. App. 2007).
17   Neither party addresses how these fees should be classified. Moreover, although the lease
18   is governed by Colorado law, Arizona law applies to the guaranty. In Arizona, “courts
19   generally do not construe ‘damages’ to include attorneys’ fees.” City Ctr. Exec. Plaza,
20   LLC v. Jantzen, 344 P.3d 339, 343 (Ariz. Ct. App. 2015) (collecting cases).
21          The Court exercises its discretion to require a LRCiv 54.2-compliant fee application
22   prior to awarding fees for four reasons: (1) the law is somewhat unclear on whether
23   attorneys’ fees should be considered an element of damages in a case like this; (2) neither
24   party has briefed this issue; (3) the fee request is substantial; and (4) although Spirit
25   provides some documentation of the fees, it has not given the Court the type of task-based
26   itemization LRCiv 54.2 contemplates, making it difficult for the Court to determine
27   whether the fees are reasonable.
28          IT IS ORDERED that Defendants’ motion for partial summary judgment (Doc. 62)


                                                  -7-
       Case 2:18-cv-00957-DLR Document 70 Filed 05/11/20 Page 8 of 8



 1   is DENIED.
 2         IT IS FURTHER ORDERED that Spirit’s motion for summary judgment (Doc.
 3   63) is GRANTED. The Clerk is directed to enter judgment in favor Spirit and against
 4   Defendants in the amount of $2,402,759. Spirit may separately apply for an award of
 5   attorneys’ fees in accordance with LRCiv 54.2.
 6         Dated this 11th day of May, 2020.
 7
 8
 9
10
                                                Douglas L. Rayes
11                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
